DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments, see p. 8, filed October 27, 2021, with respect to the 101 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 101 rejection; thus the 101 rejections of these claims have been withdrawn.
3.	Applicant's arguments, filed October 27, 2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, the prior art fails to teach or suggest "modifying a size or a dimension of the window based on a first computation capacity of the device, a second computation capacity of the communication device, or a combination thereof" as recited in amended independent claim 1 and similarly in amended independent claims 15 and 19.
In reply, the Examiner agrees.


	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-6 and 9-22 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1, 15 and 19, the prior arts of record teach:
Zhou et al. (Stereo Magnification: Learning view synthesis using multiplane images), teaches a device (Zhou- page 65:6, section 4.2 Identifying and tracking clips with SLAM discloses ORB-SLAM2 system), comprising: the operations (page 65:3, section 3.1 Multiplane 
Peterson et al. (US-2017/0094262-A1), teaches a device (fig. 1), comprising: a processing system including a processor (fig. 1, component 116); and a memory (fig. 1, component 120) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (¶0047 discloses developer device 28 is configured, via the execution by processor 116 of applications consisting of computer readable instructions maintained in memory 120); wherein the first representation of the first portion of the volumetric video comprises a point cloud representation, a mesh representation (Fig. 11; ¶0005-0007; ¶0099; ¶0124); a playback of the first portion and a first timestamp associated with the first portion (Fig. 1 and ¶0035; ¶0115); the content item that is compatible with two-dimensional (2D) hardware of the user equipment, 2D firmware of the user equipment, or a combination thereof (¶0005).
Feng Qian (Flare: Practical Viewport-Adaptive 360-Degree Video Streaming for Mobile Devices), teaches a size, a dimension, or a combination thereof, of a viewport associated with the communication device (page 99, right column, 5th paragraph); defining a window about the th paragraph; page 103, right column, 1st paragraph); modifying a size or a dimension of the window, resulting in a modified window, wherein the generating of the second representation of the first portion of the volumetric video is further based on the modified window (page 99, right column, 5th paragraph; page 102, section 3.2 VP Method for Flare; page 103, right column, 1st paragraph); wherein the modifying is based on a history of a user associated with the communication device (page 102, section 3.2 VP Method for Flare), a network condition (page 108, section 3.2 Network Conditions); obtaining information indicative of a first orientation of a user during a presentation of a second portion of the content item at a user equipment (page 101, right column, section Data Collection); analyzing the information to generate a prediction of a second orientation of the user during a presentation of the first portion of the content item at the user equipment (page 99, right column, 5th paragraph; page 102, section 3.2 VP Method for Flare); the prediction of the second orientation (page 101, right column, section Data Collection; page 102, section 3.2 VP Method for Flare).
Gupta et al. (US-2017/0142480-A1), teaches wherein the second portion of the 3D video comprises an advertisement, and wherein the image includes a selectable link to a website associated with a sponsor of the advertisement (¶0080; ¶0086; ¶0117).
McGowan (US-10,033,992-B1), teaches the second timestamp is different from the first timestamp (col 2, lines 31-41; col 8, lines 4-7).

Found references:  
Khalid et al. (US-2017/0316606-A1), teaches an exemplary virtual reality media provider system (“system”) includes a configuration of synchronous video and depth capture devices disposed at fixed positions in a vicinity of a first object located in a natural setting along with one or more additional objects. The video and depth capture devices capture two-dimensional video data and depth data for a surface the first object. The system distinguishes the first object from 
Bathiche (US-2012/0320169-A1), teaches various embodiments are disclosed that relate to the presentation of video images in a presentation space via a head-mounted display. From the determined location, direction, and orientation, a presentation image is determined based upon a portion of and an orientation of a volumetric image mapped to the portion of the presentation space that is within the viewer's field of view. The presentation image is then sent to the head-mounted display (Abstract).
Hall et al. (US-2019/0200058-A1), teaches predicting a user field-of-view change and determining transmission regions of immersive video (IV) content for an IV device are presented. A field-of-view change of a user device may be predicted. A transmission region in one or more video frames of the IV content may be determined based on the predicted change (Abstract).
Moorer (US-2013/0132462-A1), teaches streaming a time-ordered sequence of video frames from a video server, across a wide area network, to a remote client video device, to accommodate advanced video display modes (Abstract). Moorer further teaches video server may elect to decrease encoding GOP size for a transition from a first video frame display mode to a second video frame display mode (¶0074).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… defining a window about the predicted viewpoint; modifying a size or a dimension of the window based on a first computation capacity of the device, a second computation capacity of the communication device, or a combination thereof, resulting in a modified window." as recited by amended independent claim 1 (emphasis added) as described in the specification at Figures 2C and 2F and at least at paragraphs 45-49.

When considering the amended claims 15 and 19 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MICHAEL LE/Primary Examiner, Art Unit 2619